Citation Nr: 1708393	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by psychosocial problems.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a spinal cord injury with left side paralysis (arm and back).

3.  Whether new and material evidence has been received to reopen a claim for service connection for basal cell and squamous cell carcinoma, to include as due to exposure to herbicides.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 



REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1972 to February 1973 and from February 1977 to February 1978.  The Veteran had service in the Republic of Vietnam from January 1972 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for psychosocial problems.  However, the Board has recharacterized the claim to consider any psychiatric disorder to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are duplicative of the evidence in the VBMS claims file.

The merits of the reopened claims for a psychosocial problems, spine disorder with left side paralysis, and basal and squamous cell carcinomas in addition to entitlement to service connection for PTSD and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service connection for psychosocial problems, spinal cord injury with left side paralysis (arm and back), and basal cell/squamous cell carcinoma.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the March 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for psychosocial problems, spinal cord injury with left side paralysis, and basal cell/squamous cell carcinoma is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

 2.  The evidence received since the March 2004 rating decision is new and material as to the claims for service connection for psychosocial problems, spinal cord injury with left side paralysis, and basal cell/squamous cell carcinoma, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In a March 2004 rating decision, the AOJ denied the Veteran's claim for service connection for psychosocial problems, spinal cord injury with left side paralysis, and basal cell/squamous cell carcinoma.  The AOJ found that psychosocial problems and basal cell/squamous cell cancer were not incurred in service nor were they disabilities presumptively linked to herbicide exposure.  Furthermore, the AOJ found that medical evidence did not show a current disability of a spine disorder with paralysis nor was there evidence of such a disorder in service medical records.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the March 2004 decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the March 2004 rating decision, the evidence of record included the Veteran's service treatment records, treatment records from the Arkansas Department of Corrections, private treatment records from the University Hospital of Arkansas, treatment records from Dr. T.H. (initials used to protect privacy) and statements from the Veteran.  

The evidence received since the March 2004 rating decision includes the Veteran's lay statements and additional medical records from the Arkansas Department of Corrections.  In addition, the Veteran provided signed authorization and consent forms (VA Form 21-4142) in March 2004 for records related to treatment of a spine disorder and in September 2012 for treatment for skin cancer; however, there is no evidence that the AOJ attempted to obtain these relevant records.  The Veteran's has asserted that his skin cancer is related to Agent Orange exposure or alternatively, to sunburn during his tour in Vietnam.  See Veteran's September 2012 statement.  Moreover, the Veteran has contended that because of psychosocial problems resulting from his combat experiences in Vietnam as an infantryman, he has been unable to adapt to civilian life, as evidenced by his employment history and incarceration.  Finally, the Veteran stated that he was hospitalized at Eglin Air Force Base in the summer of 1975 for his back and left side paralysis; he reported that he injured his back carrying an 80 pound backpack for hundreds of miles.  See August 2012 notice of disagreement; March 2014 VA Form 9. 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117.  The Board finds that the new evidence includes the Veteran's statements regarding new theories of entitlement to service connection as well as symptoms in service and since service discharge.  Thus, the Board finds that this evidence is both new and material, and the claims for a psychiatric disorder, spinal cord injury with left side paralysis, and basal cell/squamous cell carcinoma are reopened.


ORDER

New and material evidence having been received, the claim for service connection for a psychosocial problems is reopened.

New and material evidence having been received, the claim for service connection for spinal cord injury with left side paralysis is reopened.

New and material evidence having been received, the claim for service connection for basal cell and squamous cell carcinoma is reopened.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  The Veteran, who is currently incarcerated, should be scheduled for examinations to determine the nature and etiology of his claimed disorders of an acquired psychiatric disorder, to include PTSD, spine disorder with left side paralysis, basal cell/squamous cell carcinoma, and diabetes mellitus type II.  

An incarceration record uploaded to the Veteran's VBMS file in August 2010 confirms that he has been incarcerated since April 1993 at the Arkansas Department of Corrections with an expected release date of April 2040.  As such, the AOJ is instructed to follow the VA Adjudication Procedure Manual (Manual) protocol for scheduling examinations of incarcerated veterans.  See M21-1, Part III.iv.3.A.9.d.

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran.

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In this case, VA medical opinions based on a review of the Veteran's claims file were obtained in August 2011 for the issues of service connection for PTSD and diabetes mellitus; however, there is no indication that the AOJ attempted to arrange an in-person examination of the Veteran.  The Veteran was never afforded VA examinations with respect to the remaining issues on appeal. 

The VA Manual also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.

There are no other records documenting any attempts taken by the AOJ to afford the Veteran examinations in connection with his claims.  Indeed, it does not appear that the AOJ ever contacted or corresponded with the correctional facility to determine whether the medical personnel at the correctional facility could conduct examinations in accordance with VA examination worksheets or if a VA or fee-basis examiner could conduct the examination at the correctional facility.  Thus, the Board finds that, in order to comply fully with the duty to assist the Veteran in the development of facts pertinent to his claims, the AOJ should take further steps to determine whether examinations can be scheduled consistent with the provisions set forth above.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository of records, to include the relevant hospital, and request the Veteran's complete service personnel and treatment records, to include any separately held clinical records corresponding to a period of hospitalization at Elgin Air Force Base in July and August 1975.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file. 

3.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD.   

4.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, if it is determined that sufficient details have been provided so as to warrant an attempt to verify the Veteran's stressors, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  

5.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, to include PTSD, a spine disorder with left side paralysis, basal cell/squamous cell carcinoma, and diabetes mellitus type II.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

6.  Since the Veteran is currently incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.  

If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for VA examinations related to his claims. 

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders:  

(a)  For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include his duties in his military occupational specialty of infantry indirect fire crewman.

(b)  With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to combat or the fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

If the examiner determines that the Veteran meets the diagnostic criteria to support a diagnosis of PTSD, he or she should then comment upon the link between the current symptomatology, including any verified stressors, combat activity, and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

8.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any type II diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a diagnosis of type II diabetes mellitus. In making this determination, the examiner should consider the Veteran's report that he was diagnosed with diabetes mellitus in 2005 and was prescribed special orthopedic shoes for treatment.  See March 2014 VA Form 9. 

If the examiner determines that the Veteran has a diagnosis of diabetes mellitus, he or she should provide the findings necessary to evaluate the disability under the rating criteria.  In particular, the examiner should indicate whether the disorder is managed by a restricted diet, insulin, an oral hypoglycemic agent, and/or regulation of activities.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

9.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any spine disorder and neurological manifestations that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should elicit a history from the Veteran, to include the circumstances of his service in Vietnam and the onset of his cervical or lumbar spine and neurological symptoms.  The examiner should identify any cervical and lumbar spine disorder that has been present during the appeal period.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder began in or is otherwise related to his military service, to include carrying an 80 pound backpack for many miles as an infantryman.

In rendering the opinion, the examiner should consider the April 1993 treatment record from the Arkansas Department of Corrections wherein the Veteran reported intermittent numbness in the anterior chest and under his shoulder blade for several years due to carrying too much equipment when he was in Vietnam.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any basal and squamous cell carcinoma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that his basal and squamous cell carcinoma was caused either by his exposure to herbicides during service, or in the alternative, developed as a result of his sun exposure during his service in the Republic of Vietnam.


The examiner should: 

(a)  State whether it is at least as likely as not that the Veteran's squamous and basal cell carcinoma manifested during active service or is otherwise causally or etiologically related to his military service, to specifically include exposure to sunlight during service.  In rendering the opinion, the examiner should consider the Veteran's assertion that he suffered from sunburns in service.

(b) State whether it is at least as likely as not that the Veteran's squamous and basal cell carcinoma is casually or etiologically related to his exposure to herbicides during service (notwithstanding that squamous and basal cell carcinomas are not among the listed diseases presumed to be related to exposure to herbicides). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

11.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


